LAED -247-1stSA (3/15/19)
                    Case    2:12-cr-00001-MLCF-MBN Document 2081 Filed 08/14/19 Page 1 of 1
                                           UNITED STATES DISTRICT COURT
                                          EASTERN DISTRICT OF LOUISIANA

          UNITED STATES OF AMERICA                                       *       CRIMINAL DOCKET
          VERSUS                                                                 CASE NO. 12-1
         WALTER PORTER                                                   *       USM NO. 32479-034

          Date of Previous Judgment: 11/9/2016                                   Defendant’s Attorney: Pro se

                                     ORDER FOR SENTENCE REDUCTION
                            PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018

        Upon motion of ☐ the defendant ☐ the Director of the Bureau of Prisons ☐ the Court for a reduction in
        the term of imprisonment imposed based on the modification of statutory penalties by sections 2 or 3 of
        the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), as if sections 2 and 3 of the Fair
        Sentencing Act of 2010 were in effect at the time the defendant’s offense was committed: Having
        considered such motion, and taking into account Section 404 of the First Step Act of 2018, to the extent
        it is applicable, and the sentencing factors from Title 18 USC 3553(a),

        IT IS ORDERED that the motion is:
          ☐ GRANTED and the defendant’s previously imposed sentence of imprisonment of
              ________________ as to count(s) ____________ is reduced to ___________________.
          ☐ DEFERRED pending supplemental briefing and/or a hearing.
          ☐ DENIED after complete review of the motion on the merits.
        The defendant’s total term of imprisonment as to all count(s) is ____________________________.
                                                                         life imprisonment

        The defendant’s term of supervised release:
         ☐ REMAINS as previously ordered.
          ☐ is REDUCED to ____________________________.
        COURT DETERMINATIONS OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018
         Prior Statutory Minimum:                Amended Statutory Minimum:
         Prior Guideline Range:                  Amended Guideline Range:
         Prior Sentence:                         Amended Sentence:
         Prior Supervised Release:               Amended Supervised Release:

          Comments (if applicable):
          On November 9, 2016, after being found guilty as to all 14 counts in which he was charged in a 22-count third superseding
          indictment, the defendant was sentenced to serve life in prison. All members of the First Step Act Screening Committee agree
          that the defendant is ineligible for a sentence reduction under Section 404 of the First Step Act because none of his convictions
          are for violations of 21 U.S.C. §§ 841 or 844. The Court also finds that the defendant is ineligible for a sentence reduction under
          the remaining provisions of the First Step Act because he was sentenced before the Act was signed into law, and "Sections 401,
          402, and 403 ... are not retroactively available to those already sentenced." See United States v. White, No. CR 93-97, 2019 WL
          3719006, at *18 (D.D.C. Aug. 6, 2019). Sections 401 and 403 apply only to offenses committed before the December 21, 2018
          date of enactment, if a sentence had not yet been imposed, while Section 402 applies to convictions entered on or after the date
          of enactment. Because the First Step Act affords the defendant no relief, his request for appointment of counsel is also denied.
        All provisions of the judgment dated 11/9/2016 shall remain in effect.
                                                                         ..


        IT IS SO ORDERED.


        8/14/2019                                                __________________________________________
        ORDER DATE                                               UNITED STATES DISTRICT JUDGE
